United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
C.L., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
NORTHPORT VETERANS
)
ADMINISTRATION MEDICAL CENTER,
)
Northport, NY, Employer
)
___________________________________________ )
Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0354
Issued: July 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 15, 2016 appellant, through counsel, filed a timely appeal from an
August 30, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
causally related to the accepted August 17, 2015 employment incident.
FACTUAL HISTORY
On August 25, 2015 appellant, then a 62-year-old dental assistant, filed a traumatic injury
claim (Form CA-1) alleging that, on August 17, 2015, she sustained an injury to her back while
lifting and loading trays of instruments in red containers to weigh and load into a dirty cart. On
the reverse side of the claim form, appellant’s supervisor controverted the claim. He checked the
box marked “yes” indicating that appellant was injured in the performance of duty, but checked
the box marked “no” indicating that his knowledge of the facts about the injury disagreed with the
statements of the employee. The supervisor explained that there were “discrepancies in the report
and timeframe” as well as “a dispute between departments on handling instrument trays.”
Appellant stopped work on August 18, 2015.
An August 18, 2015 treatment note from Dr. Ahmad Bassam Shaker, a family medicine
physician, revealed a diagnosis of back pain secondary to muscle spasm and a recommendation
for light duty.
In an August 25, 2015 report, Dr. Elizabeth Werns, a Board-certified family practitioner,
noted that appellant sustained an injury to her lower back on August 17, 2015, when she was
moving an instrument tray. She diagnosed lumbar sprain, “likely disc herniation.”
In an August 25, 2015 report and duty status report (Form CA-17) of the same date,
Dr. Ernest C. Chisena, a Board-certified orthopedic surgeon, noted that appellant was seen for a
back injury of August 17, 2015. He indicated that she had pain down the bilateral legs down to
her feet. Dr. Chisena reviewed August 18, 2015 x-rays of the lumbar spine, read by Dr. Yudell
Edelstein, a Board-certified diagnostic radiologist, who found: no definite acute compression
fracture; generalized osseous demineralization, grade 1 anterolisthesis of L5 on S1; no
spondylolysis; exaggerated lordosis of the lumbar spine; or sclerosis density overlying the left
sacrum, which might represent a bone island or overlying vascular clarification. The x-rays also
revealed mild degenerative spondylosis of the lumbar spine, most prominent at L1-2 and L5-S1
with disc bulge and annular fissure, no significant spinal canal or neural foraminal stenosis as well
as a moderate facet arthropathy of the lower lumbar spine and a small Tarlov cyst. Dr. Chisena
provided a provisional diagnosis of disc herniation and lumbar sprain. He indicated that the lower
back pain was “probably related to sprain versus disc injury.” Dr. Chisena advised that appellant
was unable to work until further notice. In the duty status report, he diagnosed low back pain and
indicated that she injured her back lifting instrument bins.
A September 2, 2015 magnetic resonance imaging (MRI) scan of the lumbar spine, read
by Dr. Judy Wu, Board-certified in family medicine, revealed mild degenerative spondylosis of
the lumbar spine, most prominent at L1-2 and L5-S1, with disc bulge and annular fissure. She
also found no significant spinal canal or neural foraminal stenosis, moderate facet arthropathy of
the lower lumbar spine, and small Tarlov cyst.

2

OWCP received September 10, 17, 22, and 24, and October 1 and 9, 2015 notes from a
physical therapist.
In a September 9, 2015 report and duty status report, Dr. Chisena reviewed the
September 2, 2015 MRI scan of the lumbar spine and diagnosed low back sprain. He found
restricted motion of the lumbar spine and checked a box marked “yes” with regard to whether the
diagnosis was due to the injury. In his treatment notes, Dr. Chisena explained that appellant
indicated that she had a lower back injury on November 1, 1995 and reinjured it on July 2, 1996.
He related that appellant believed she had reaggravated her prior injuries. Dr. Chisena noted that
appellant twisted her lower back while lifting a red container weighing 23 pounds. He reviewed
an MRI scan from July 27, 1996 and found a mild bulging of the annulus fibrosis at L5-S1.
Dr. Chisena reviewed the MRI scan from August 18, 2015, and diagnosed lumbar disc syndrome
and low back pain. Dr. Chisena opined that appellant remained totally disabled.
In a letter dated September 15, 2015, Jane M. Jacobson, a nurse and PhD, and employing
establishment workers’ compensation case manager, challenged the claim. She noted that, at most,
appellant may have moved one of the three bins. Ms. Jacobson argued that the dispute arose
because appellant overstated the amount of lifting that resulted in her back pain. She was
concerned as appellant reported an incident in relation to a perceived hazardous condition the
employing establishment was trying to resolve. Ms. Jacobson provided photo copies of the bins
used to store the equipment that appellant lifted.
In a September 18, 2015 development letter, OWCP advised appellant that additional
factual and medical evidence was needed to support her claim. It asked that she submit evidence
to establish that she actually experienced the incident or employment factor alleged to have caused
the injury. OWCP also requested a physician’s opinion explaining how the reported work incident
caused or contributed to appellant’s condition.
Appellant provided an October 8, 2015 response. She indicated that, on August 17, 2015,
she was injured when lifting loads of dirty trays of instruments in the dental clinic into red
containers. Appellant explained that she lifted one loaded container, weighing 23 pounds and
loaded it into the dirty dental cart, which caused her to twist her lower back. She indicated that at
the time of the injury she was in the clinic by herself so there were no first hand witnesses.
Appellant indicated that at the end of the day on August 17, 2015, she was having pain in her lower
back and shortly after she left work at 4:30 p.m. the back pain worsened. She reported the incident
the following day at work and then went to the emergency room. Appellant noted that she had
prior back injuries on the job. She referenced November 1, 1995 under OWCP File No.
xxxxxx415, and advised that she returned to light duty on July 1, 1996. Appellant explained that
on July 2, 1996 she had another injury and her claim was accepted for cervical and lumbar disc
syndrome under OWCP File No. xxxxxx505. She noted that the claims were administratively
combined under OWCP File No. xxxxxx415. In response to the questions posed by the employing
establishment, such as where she was located and what she was doing at the time her injury
occurred, she responded “did this.”
In an October 9, 2015 duty status report, Dr. Chisena diagnosed lumbar disc syndrome and
low back pain due to the injury. He indicated that appellant remained totally disabled from work.

3

OWCP also received a treatment note from July 16, 1996 from an individual whose
signature is illegible and who had treated her for intervertebral disc syndrome in relation to a workrelated injury. It also received an August 21, 1996 note from a chiropractor, which was related to
a July 2, 1996 accident and an accident report from November 1, 1995.
Also submitted were a claim for compensation (Form CA-7) and an employee’s election
of physician form dated August 25 and October 6, 2015.
By decision dated October 22, 2015, OWCP denied appellant’s claim. It noted that she
had not provided any response to the questions provided in its September 16, 2015 development
letter or a response to the employing establishment’s challenge. OWCP also found that she did
not submit any medical evidence to establish that a diagnosed condition was causally related to
the established work-related incident.
In an October 9, 2015 report, Dr. Cathryn Ruth Turley, a Board-certified neurologist, noted
that the MRI scan of the lumbar spine revealed mild degenerative spondylosis of the lumbar spine
at L1-2 and L5-S1, with disc bulge and annular fissure with no significant spinal canal or neural
foraminal stenosis, moderate facet arthropathy of the lower lumbar spine, and a small Tarlov cyst.
Dr. Chisena provided treatment notes and a duty status report dated January 21, 2016
recommending a return to work on January 28, 2016.
By decision dated February 25, 2016, OWCP reissued the October 22, 2015 decision,
noting that it contained important information from the employing establishment that was omitted
from the prior decision. It denied appellant’s claim, finding that she had not established that she
sustained an injury in the performance of duty as alleged. OWCP found that the evidence of record
was insufficient to establish that the claimed event(s) occurred as described as appellant had not
responded to the questions posed in the September 16, 2015 development letter. It also found that
she had not submitted any medical evidence to establish a diagnosed condition causally related to
the established employment incident.
In a letter dated March 30, 2016, the employing establishment provided OWCP with
investigative surveillance reports dated December 1, 2015 and March 30, 2016.
In a November 6, 2015 report, Dr. Chisena diagnosed lumbar disc syndrome and low back
pain. He recommended continued physical therapy.
On June 1, 2016 appellant, through counsel, requested reconsideration. He argued that
appellant established fact of injury as she had provided a detailed response to OWCP describing
the incident that occurred. Counsel also argued that the medical evidence of record supported her
claim.
OWCP received copies of previously submitted reports as well as appellant’s answers to
the questions posed by OWCP.
By decision dated August 30, 2016, OWCP modified its February 25, 2016 decision. It
found that the factual component of fact of injury was established. However, the claim remained
denied because the medical evidence of record was insufficient to establish a diagnosed condition
4

causally related to the accepted August 17, 2015 employment incident. OWCP noted that none of
the treating physicians differentiated between the preexisting conditions and the effects of the
August 17, 2015 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty,5 and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged.8 In some traumatic injury cases, this component can
be established by an employee’s uncontroverted statement on the Form CA-1. 9 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.10
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11

3

Id.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

Delores C. Ellyett, 41 ECAB 992 (1990).

8

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

9

John J. Carlone, 41 ECAB 354 (1989).

10

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury causally related to the accepted August 17, 2015 employment incident.
In August 18, 2015 treatment notes, Dr. Shaker diagnosed back pain secondary to muscle
spasm and recommended light-duty work. The Board has held that a diagnosis of “pain” does not
constitute the basis for the payment of compensation.12 Without further explanation or rationale,
this report is of limited probative value.
In an August 25, 2015 report, Dr. Werns, noted that appellant sustained an injury to her
lower back on August 17, 2015, when she was moving an instrument tray. She diagnosed lumbar
sprain, “likely disc herniation.” The Board has held that speculative and equivocal medical
opinions regarding causal relationship have no probative value.13
OWCP received several reports from Dr. Chisena dated August 25, 2015 to
January 21, 2016. In the August 25, 2015 reports, Dr. Chisena noted that appellant was seen for a
back injury of August 17, 2015. He reviewed August 18, 2015 x-rays of the lumbar spine and
provided a provisional diagnosis of disc herniation and lumbar sprain. Dr. Chisena indicated that
the lower back pain was “probably related to sprain versus disc injury.” He advised that appellant
was unable to work until further notice. However, the Board notes that, at most, this is a
speculative opinion with no explanation as to the cause of her condition or her preexisting
conditions and is therefore of little probative value.14
In the duty status report dated August 25, 2015, Dr. Chisena diagnosed low back pain and
indicated that she injured her back lifting instrument bins. The Board has held that a diagnosis of
“pain” does not constitute the basis for the payment of compensation. 15 Without further
explanation or rationale, this report is of limited probative value.
In a September 9, 2015 report and duty status report, Dr. Chisena reviewed the
September 2, 2015 MRI scan of the lumbar spine and diagnosed low back sprain. He found
restricted motion of the lumbar spine and checked a box marked “yes” with regard to whether the
diagnosis was due to the injury. However, Dr. Chisena did not explain how he determined that the
diagnosis was due to the injury. The Board has held that the checking of a box marked “yes” in a
form report, without additional explanation or rationale, is insufficient to establish causal
relationship.16

12

John L. Clark, 32 ECAB 1618 (1981).

13
Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
14

Id.

15

See supra note 11.

16

Calvin E. King, 51 ECAB 394 (2000); Linda Thompson, 51 ECAB 694 (2000).

6

In his treatment notes, Dr. Chisena explained that appellant indicated that she had a lower
back injury on November 1, 1995 and reinjured it on July 2, 1996. He related that appellant
believed she had reaggravated her prior injuries. Dr. Chisena noted that appellant lifted and
twisted her lower back while lifting a red container weighing 23 pounds. He reviewed a lumbar
spine MRI scan dated July 27, 1996 and found a mild bulging of the annulus fibrosis at L5-S1.
Dr. Chisena reviewed the MRI scan from August 18, 2015, and diagnosed lumbar disc syndrome
and low back pain. He opined that appellant remained totally disabled. While he related that
appellant believed she aggravated her prior injuries, Dr. Chisena did not provide an opinion
explaining how the diagnosis was work related. Rationalized medical opinion evidence is medical
evidence, which includes a physician’s opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factor(s).
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.17 As the report of Dr. Chisena is not based on a
complete factual and medical background it is entitled to little probative value.
In an October 9, 2015 duty report, Dr. Chisena diagnosed lumbar disc syndrome and low
back pain due to the injury. The Board notes that the physician did not provide an explanation as
to how he concluded the conditions were due to the injury. For example, Dr. Chisena did not
provide any findings or explanation to support his conclusion. Medical reports not containing
rationale on causal relationship are entitled to little probative value and are generally insufficient
to meet an employee’s burden of proof.18
In his November 6, 2015 report, Dr. Chisena diagnosed lumbar disc syndrome and low
back pain. However, he did not offer any opinion regarding the cause of appellant’s condition.
Medical evidence which does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.19
Dr. Chisena provided treatment notes and a duty status report dated January 21, 2016
recommending a return to work on January 28, 2016. These reports are also of limited probative
value as they indicated that appellant could return to work and did not offer any opinion as to the
cause of her condition.
OWCP received diagnostic reports to include: August 18, 2015 x-rays of the lumbar spine,
read by Dr. Edelstein; a September 2, 2015 MRI scan of the lumbar spine, read by Dr. Wu, and an
October 9, 2015 report from Dr. Turley, who reviewed the MRI scan of the lumbar spine which
revealed mild degenerative spondylosis of the lumbar spine at L1-2 and L5-S1, with disc bulge
and annular fissure with no significant spinal canal or neural foraminal stenosis, moderate facet
arthropathy of the lower lumbar spine and a small Tarlov cyst. However, these reports merely
reported findings and did not contain an opinion regarding the cause of the reported condition.
17

Gloria J. McPherson, 51 ECAB 441 (2000).

18

Albert C. Brown, 52 ECAB 152 (2000).

19

Michael E. Smith, 50 ECAB 313 (1999).

7

The Board has held that diagnostic studies are of limited probative value as they do not address
whether the employment incident caused any of the diagnosed conditions.20
OWCP received September 10, 17, 22, 24, October 1, and 9, 2015 notes from a physical
therapist. However, lay individuals such as physician assistants, nurses, and physical therapists
are not competent to render a medical opinion under FECA.21
OWCP also received: a treatment note from July 16, 1996 from an individual whose
signature is illegible and treated her for intervertebral disc syndrome in relation to a work-related
injury; an August 21, 1996 note from a chiropractor, which was related to a July 2, 1996 accident
and an accident report from November 1, 1995. However, these reports were prior to the
August 17, 2015 incident and would not support the present claim.
Other reports are of limited probative value on the relevant issue of the present case in that
they do not contain an accurate history and an opinion on causal relationship.
Because the medical reports submitted by appellant do not address how the August 17,
2015 activities at work caused or aggravated a back condition, these reports are of limited probative
value22 and are insufficient to establish that the August 17, 2015 employment incident caused or
aggravated a specific injury.
On appeal counsel asserts that appellant established fact of injury as she had provided a
detailed response to OWCP describing the claimed incident. He also argued that the medical
evidence submitted supported her claim. However, as found above, appellant has not met her
burden of proof to establish an injury causally related to the accepted August 17, 2015 employment
incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury causally related to the accepted August 17, 2015 employment incident.

20

See J.S., Docket No. 17-1039 (issued October 6, 2017).

21

David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

22

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

8

ORDER
IT IS HEREBY ORDERED THAT the August 30, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

